Citation Nr: 0734110	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety disorder with panic attacks.

3.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1981.

By rating decision dated in June 2001, the Regional Office 
(RO) denied the veteran's claims for service connection for 
bilateral pes planus and for anxiety disorder with panic 
attacks.  He was notified of these determinations and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He subsequently sought to 
reopen his claims.  In a February 2005 rating action, the RO 
concluded that new and material evidence had not been 
received to reopen claims for service connection for 
bilateral pes planus or for an acquired psychiatric 
disability.  In addition, the RO denied service connection 
for substance abuse.  The veteran filed a timely appeal to 
the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on his substantive appeal received in 
October 2006 that he wanted to testify before a Veterans Law 
Judge at the RO.  A hearing was scheduled for September 2007, 
but the veteran failed to report for it, and the claim was 
sent to the Board.  It was subsequently determined that the 
veteran had been admitted to a Department of Veterans Affairs 
(VA) medical facility in August 2007, and that he would 
remain an inpatient for several months.  It was noted that 
the veteran's planned discharge date was in January 2008.  

In an August 2007 letter, the veteran requested that his 
hearing be rescheduled.  The veteran should be given an 
opportunity to report for a hearing following his hospital 
discharge.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.  The hearing should not 
be scheduled prior to the veteran's 
hospital discharge, currently planned for 
January 2008.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



